In considering the question of whether a culpable mental state is required, I believe it appropriate to differentiate between the various types of conduct proscribed by the various subsections of R.C. 959.13. In some instances, the description of the proscribed conduct clearly carries with it some sort of mental requirement sufficient to lead to the conclusion that the legislature did not intend any further culpability to be required. For instance, it is difficult to believe that anyone would seriously espouse the application of the "recklessly" requirement to R.C. 959.13(A)(1), thus defining as the criminal proscription "* * * to recklessly torture an animal * * *."
Thus, it seems to me that proscribing certain actions "* * * if it can reasonably be expected that the animals would otherwise become sick or in some other way suffer * * *" constitutes requiring a mental state sufficient to "* * * plainly [indicate] a purpose to impose strict criminal liability for the conduct described in such section * * *," as set forth in R.C. 2901.21(B). Thus, I would not agree with the majority as to the reversal of the conviction for violation of R.C.959.13(A)(2) and (A)(4). I concur in the balance of the majority opinion. *Page 101